Title: To George Washington from Benjamin Walker, 25 February 1796
From: Walker, Benjamin
To: Washington, George


          
            Dear Sir
            Newyork 25 Feby 1796
          
          I have waited to reply to the Letter you honored me with of the 19 inst. until I could acquaint you that the Advertisement was actually inserted and what would be the expence It will be inserted three times in the Minerva our best daily paper and as often in the Herald a Weekly paper which has extensive circulation over the Continent ⟨A⟩n Interval of two Weeks will take place between each time of insertion. The expence being 21.25 Dolls. may be paid to Mr Fenno Printer in Phila. on acco. of the printer here.
          Permit me to seize this opportunity of presenting my most respectfull compliments to Mrs Washington and of assuring you of the respectfull and affectionate attachment with which I have the honor to be Dr Sir Your faithfull and obliged hum. Servant
          
            Ben. Walker
          
        